Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendments and Remarks filed in the U.S. on 1/29/2021.  Claims 1-14 are pending in the case. Claims 1 and 8 are written in independent form.
Applicant's amendments and remarks filed 1/29/2021 have been fully considered but were not found to overcome the combination of the previously cited prior art.  Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, the phrase "permanently deleting data of the selected file by overwriting ‘0, ‘1’, or a random value as many times as set based on a depth of tree of the backup inode" renders the claim indefinite because it is unclear, based on the claim language, 
Regarding claims 1 and 8, the phrase "permanently deleting data of the selected file by overwriting ‘0, ‘1’, or a random value" renders the claim indefinite because it is unclear how overwriting 0, 1, or a random value is related to permanently deleting data.  Based on Paragraph [0078] of the present specification, it is believed that the intent of the amendment was to include a limitation to permanently delete data by overwriting the corresponding data block with a ‘0’, ‘1’, or a random value.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Manley et al. (U.S. Pre-Grant Publication No. 2003/0182325, hereinafter referred to as Manley) and further in view of Pawar et al. (U.S. Patent No. 9,442,955, hereinafter referred to as Pawar), and Lim et al. (Korean Publication of KR100970700B1 published on 07/16/2010, hereinafter referred to as Lim).

Regarding Claim 1:
Manley teaches a method of managing data of a file system performed by a computing system, the method comprising:
Obtaining information of an unallocated inode that is not currently used because a corresponding file has been deleted, based on deletion information of the inodes stored in an inode table;
Manley teaches “if the base inode is allocated in the selected qtree, but the incremental inode is not allocated or not in the selected qtree, then this indicates a base file has been deleted and this is sent on to the destination via the data stream format” (Para. [0086] & Fig. 8A Element 868).  Manley further teaches obtaining information of unallocated inode 2802 represented in the incremental snapshot 182 (Para. [0089]) and Fig. 8B).
Manley also teaches obtaining a tuple comprising the source inode number and generation number which is “needed to directly access an associated file in the corresponding file system” (Para. [0120]).
Retrieving a backup inode corresponding to the unallocated inode, using the obtained information of the unallocated inode; and
Manley teaches obtaining a tuple comprising the source inode number and generation number which is “needed to directly access an associated file in the corresponding file system” (Para. [0120]) and using the tuple information to access the corresponding file to be moved to the purgatory directory for permanent deletion (Para. [0121] & [0023]).
Requesting selection of whether to permanently delete files corresponding to the retrieved backup inode; and
Manley teaches requesting a selection of whether to permanently delete files corresponding to the retrieved backup inode by teaching “when the purgatory directory root is eventually deleted (thereby killing off purgatory) at the end of the data stream transfer, the hard link will remain to the entry, ensuring that the specific entry in the purgatory directory will not be deleted or recycled (given that the entry’s link count is still greater than zero) and a path to the data from the file on the new directory is maintained” (Para. [0023]).
permanently deleting a file selected based on the requesting,
Manley teaches permanently deleting a file selected based on the request by teaching that “any unlinked files (including various deleted files) are permanently deleted” when the purgatory directory is removed (Para. [0023]). 

Manley teaches all of the elements of the claimed invention as stated above except:
Obtaining information of an unallocated inode, based on status of use of inodes stored in an inode bitmap;
Retrieving a backup inode corresponding to the unallocated inode in a journal log area;
wherein the journal log area is a backup area of the file system, and a location of the journal log area is determined by the backup inode pointing to the journal log area,
wherein the requesting of selection comprises determining a priority order of the files based on types of the files identified by a file extension or a file format corresponding to the backup inode and requesting the selection of whether to permanently delete the files based on the determined priority order, and
wherein the permanently deleting the file selected based on the requesting includes permanently deleting data of the selected file by overwriting ‘0, ‘1’, or a random value as many time times as set based on a depth of tree of the backup inode corresponding to the selected file.

However, in the related field of endeavor of managing delete operations in files of file systems, Pawar teaches:
Obtaining information of an unallocated inode, based on status of use of inodes stored in an inode bitmap;
Pawar teaches “a bitmap which enables a file delete operation to efficiently determine sharing status of a file system block and the type of operation performed on the file system block” (Col. 8 Lines 7-17).
Retrieving a backup inode corresponding to the unallocated inode in a journal log area;
Pawar teaches “the data storage system10 also includes journal such as a file system transaction log 60” where “a journal may include a persistent log or a persistent file that may be used to update metadata of a file system stored on a persistent storage” and “generally, any change in metadata of a file system may first be written to file system transaction log 60” (Col. 11 Lines 55-60).
Pawar also teaches an unallocated inode in a journal log area by teaching “after updating metadata of a file system block of a file upon receiving a request to delete the file, a metadata transaction entry is created and stored in a journal such as a file system transaction log” (Col. 5 Line 66 – Col. 6 Line 2).
wherein the journal log area is a backup area of the file system,
Pawar teaches a journal log area as a backup area of the file system by teaching “a journal may include a persistent log or a persistent file that may be used to update metadata of a file system stored on a persistent storage” where “metadata information stored in the file system transaction log 60 is later used to recover the file system” (Col. 11 Line 55 – Col. 12 Line 4).
a location of the journal log area is determined by the backup inode pointing to the journal log area.
Pawar teaches inodes pointing different pieces of information including data blocks and other pointers by teaching:
“conventional indirect mapping protocol of  a UNIX-based file system is a result of the fact that metadata for each file includes a respective pointer to each data block of the file of the file system. Each file of the file system includes an inode containing attributes of the file and a block pointer array containing pointers to blocks of the file….Some block pointers of a file system point directly at data blocks, other block pointers of the file points at blocks of more pointers, known as an indirect block” (Col - Col. 13 Line 3).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Manley and Pawar at the time that the invention was filed, to have combined the use of bitmaps and journal log areas, as taught by Pawar, with the system and method for asynchronous mirroring of snapshots at a destination, as taught by Manley.
One would have been motivated to make such combination because Pawar teaches “metadata information stored in the file system transaction log 60 is later used to recover the file system when file server 23 reboots due to a failure” by “find[ing] a last valid transaction recorded in the log 60” (Col. 11 line 55 – Col. 12 line 4) and it would be obvious to a person having ordinary skill in the art that it would be advantageous to be able to restore a file system to a point in time as recent as the last valid transaction.


Manley and Pawar teach all of the elements of the claimed invention as stated above except:
wherein the requesting of selection comprises determining a priority order of the files based on types of the files identified by a file extension or a file format corresponding to the backup inode and requesting the selection of whether to permanently delete the files based on the determined priority order, and
wherein the permanently deleting the file selected based on the requesting includes permanently deleting data of the selected file by overwriting ‘0, ‘1’, or a random value as many time times as set based on a depth of tree of the backup inode corresponding to the selected file.

However, in the related field of endeavor of managing delete operations of files, Lim teaches:
wherein the requesting of selection comprises determining a priority order of the files based on types of the files identified by a file extension or a file format corresponding to the backup inode and requesting the selection of whether to permanently delete the files based on the determined priority order, and
Lim teaches “files newly added to the deleted file table are provided [to the user through a monitor] in an identification manner so that the user can easily recognize the files” (Page 2 Last Paragraph – Page 3 First Paragraph) where “when the filed recorded in the deleted file table are provided to the user, the user may select some or all of the files, and the files selected by the user are permanently deleted” (Page 3 Second Paragraph). Therefore, Lim is teaching determining a priority order and requesting selection of whether to permanently delete the files based on the determined priority order.
Manley teaches files being identified based on “information about” the files (Para. [0092]) where “each…file may be implemented as a set of data structures, e.g., disk blocks, configured to store information” (Para. [0008]) thereby teaching data structures, for formatting, for files as information about the file.
Therefore, Lim in combination with Manley teaches ordering the files based on types of the files identified by the file format describing the file in order to allow a user to easily identify and recognize files.
wherein the permanently deleting the file selected based on the requesting includes permanently deleting data of the selected file by overwriting ‘0, ‘1’, or a random value as many time times as set based on a depth of tree of the backup inode corresponding to the selected file.
Lim teaches “when the file is permanently deleted, the location information of the file is deleted and the deleted file table and the actual contents of the file are overwritten by a random number” (Page 3 Second Paragraph).
Pawar teaches when a file is deleted, deleting corresponding leaves in a tree of data blocks connected to the deleted file (Column 17 Line 65 – Column 18 Line 25 & Figure 10).
Therefore, Lim in combination with Pawar teaches deleting as many leaves of the tree, based on the depth of the tree of the backup inode, corresponding to a file being deleted (Pawar) where the deleting comprises overwriting by a random number (Lim).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Lim, Pawar, and Manley at the time that the invention was effectively filed, to have combined the interface for confirming permanent deletion by a user, as taught by Lim, with the use of bitmaps and journal log areas, as taught by Pawar, and the system and method for asynchronous mirroring of snapshots at a destination, as taught by Manley.
One would have been motivated to make such combination because it would have been obvious to a person having ordinary skill in the art that presenting files for permanent deletion to a user for confirmation to permanently delete the files would create a more robust system by minimizing the chances of permanently deleting a file by accident.

Regarding Claim 2:
Manley, Pawar, and Lim further teach:
The status of use of the inodes is determined according to a bit value corresponding to each of the inodes stored in the inode bitmap.
Pawar teaches “a bitmap which enables a file delete operation to efficiently determine sharing status of a file system block and the type of operation performed on the file system block” (Col. 8 Lines 7-17) thereby teaching using the bit value of the bitmap to determine the status of use of inodes.


Regarding Claim 3:
Manley, Pawar, and Lim further teach:
The deletion information of the inodes is determined according to the values of bits indicating deletion time of each of the inodes stored in the inode table.
Pawar teaches using the bits in bitmap 174 to indicate “that a free block transaction has been created for the data block” (Col. 18 liens 26-48).

Regarding Claim 4:
Manley, Pawar, and Lim further teach:
The retrieving of the backup inode comprises retrieving the backup inode that is stored in the journal log area and is recoverable.
Manley teaches obtaining a tuple comprising the source inode number and generation number which is “needed to directly access an associated file in the corresponding file system” (Para. [0120]) and using the tuple information to access the corresponding file to be moved to the purgatory directory for permanent deletion (Para. [0121] & [0023]).  Manley further teaches the retrieved backup inode as being recoverable by teaching “the replicated file system can be ‘rolled back’ from the second state to the first state by determining the difference in data between the second state and the first state and then applying those changes to recreate the first state (Para. [0024])

Regarding Claim 5:
Manley, Pawar, and Lim further teach:
The retrieving of the backup inode comprises retrieving the backup inode in which a value of a bit indicating a file size is not 0 and a value of a bit indicating deletion time is 0.
Manley teaches maintaining information about inodes including the file size and whether or not the inode has been allocated (Paras. [0010] and [0088]-[[0089] & Fig. 8B). 

Regarding Claim 6:
Manley, Pawar, and Lim further teach:
Obtaining information about the files corresponding to the backup inode using a directory entry after the retrieving of the backup inode.
Manley teaches accessing directory entries that “describe an inode and the directory names to follow” (Para. [0104]) thereby teaching using a directory entry to obtain information about inodes on the destination filer.

Regarding Claim 8:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Manley, Pawar, and Lim further teach:
An application interface configured to request a file list including information of permanent deletion candidate files; and
Lim teaches files recorded in the delete file table are periodically offered to a user through monitor where if the user selected the part or the whole files, the selected files are permanently deleted (Abstract & Page 2 Last Paragraph).

Regarding Claim 9:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 10:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 11:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 12:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 13:
Manley, Pawar, and Lim further teach:
A processor configured to generate the file list based on the information of the permanent deletion candidate files output from the file managing device; and
Manley teaches a list of permanent deletion candidate files being output from the file managing device (Para. [0099] & Fig. 10).
Lim teaches files recorded in the delete file table are periodically offered to a user through monitor where if the user selected the part or the whole files, the selected files are permanently deleted (Abstract & Page 2 Last Paragraph).
A display configured to display the generated file list.
Lim teaches files recorded in the delete file table are periodically offered to a user through monitor where if the user selected the part or the whole files, the selected files are permanently deleted (Abstract & Page 2 Last Paragraph).



Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Manley, Pawar and Lim, and further in view of Non-Patent Literature "Managing Your Email", September 06, 2015, <webmail.rcn.com/support/email/enhanced/managing_your_email.html>, hereinafter referred to as RCN.

Regarding Claim 7:
Manley, Pawar, and Lim further teach:
wherein the requesting of selection further comprises displaying a list including the files corresponding to the retrieved backup inode, and
Lim teaches “files newly added to the deleted file table are provided [to the user through a monitor] in an identification manner so that the user can easily recognize the files” (Page 2 Last Paragraph – Page 3 First Paragraph) where “when the filed recorded in the deleted file table are provided to the user, the user may select some or all of the files, and the files selected by the user are permanently deleted” (Page 3 Second Paragraph). Therefore, Lim is teaching determining a priority order between newly added files and previously added files and requesting selection of whether to permanently delete the files based on the determined priority order.

Manley, Pawar, and Lim, teach all of the elements of the claimed invention as stated above except:
wherein an arrangement order or a method of displaying the files in the list is determined based on the priority order of the files.

However, in the related field of endeavor of managing delete operations of listed items, RCN teaches:
wherein an arrangement order or a method of displaying the files in the list is determined based on the priority order of the files.
RCN teaches sorting email messages by columns (Page 2 Section “Sorting messages in the Content pane”) where a priority indicator is one of many columns from which the emails can be arranged (Page 1 Section “Managing your email message view”).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of RCN, Lim, Pawar, and Manley at the time that the invention was effectively filed, to have combined the interface for ordering the listed items, as taught by RCN, with the interface for confirming permanent deletion by a user, as taught by Lim, the use of bitmaps and journal log areas, as taught by Pawar, and the system and method for asynchronous mirroring of snapshots at a destination, as taught by Manley.
One would have been motivated to make such combination because it would have been obvious to a person having ordinary skill in the art that ordering a list based on an attribute of the content in the list, such as a determined priority, would allow a user to view and take action on the list in a manner that is more preferred to the user.

Regarding Claim 14:
All of the limitations herein are similar to some or all of the limitations of Claim 7.


Response to Amendment
Applicant’s Amendments, filed on 1/29/2021, are acknowledged and accepted.
As stated above and restated here for convenience, Applicant's amendments and remarks filed 1/29/2021 have been fully considered but were not found to overcome the combination of the previously cited prior art.  Accordingly, THIS ACTION IS MADE FINAL.

Response to Arguments
In the remarks filed on 1/29/2021, Applicant argues that the references do not teach or suggest the noted feature of determining a priority based on a file type such as a file extension or a file format when providing the file list of the permanent deletion candidate files.  Applicant’s argument is not convincing because Lim in combination with Manley teaches the argued feature by teaching providing files in the deleted file table to a user “in an identification manner so that the user can easily recognize the files” (Lim – Page 2 Last Paragraph – Page 3 First Paragraph) where Manley teaches storing identifying information about files including the data structure of the file (Paras. [0008] & [0092]).  Therefore, Lim in combination with Manley teaches determining a priority order for providing the file list of the permanent deletion candidate files (Lim) based on a file format (Manley).
In the remarks filed on 1/29/2021, Applicant argues that Lim does not teach overwriting as many times as set based on a depth of tree of the backup inode.  Applicant’s argument is not convincing as the scope of the claim under broadest reasonable interpretation does not seem to reflect the intended scope, as discussed above in the 112(b) rejection of claims 1 and 8.  Therefore, Lim in combination were found to teach the limitation being argued because Lim teaches “when the file is permanently deleted, the location information of the file is deleted and the deleted file table and the actual contents of the file are overwritten by a random number” (Page 3 Second Paragraph) and Pawar teaches when a file is deleted, deleting corresponding leaves in a tree of data blocks connected to the deleted file (Column 17 Line 65 – Column 18 Line 25 & Figure 10).
Therefore, Lim in combination with Pawar teaches deleting as many leaves of the tree, based on the depth of the tree of the backup inode, corresponding to a file being deleted (Pawar) where the deleting comprises overwriting by a random number (Lim).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Goebel et al. (U.S. Pre-Grant Publication No. 2010/0262802, hereinafter referred to as Goebel) teaches a file system manager that presents a logical storage system to a user where when a block of data is freed at the logical layer, the file system manager may identify the freed block and send a command to the physical layer which identifies the corresponding physical block or blocks and free those blocks on the physical layer.  Goebel et al. further teaches overwriting or permanently deleting portions of data from physical devices in a storage array as a security measure (Para. [0093]). 
Delaney et al. (U.S. Pre-Grant Publication No. 2003/0097611) teaches emulating logging or journaliing file systems by means of a snapshot mechanism to reduce the number of system bus calls during log or journal updates and recalls in case of file recovery.
Shyam et al. (U.S. Pre-Grant Publication No. 2012/0095970) teaches identifying unreferenced data structures and “unreferenced data objects can then be discarded (e.g., deleted) or marks as free, and/or a system administrator can be alerted (Para. [0085]).
Armangau et al. (U.S. Patent No. 10,216,757) teaches managing deletion of replicas of files including a request to delete a set of replicas of a file of a file system, de-allocating file system blocks shared between a replica of the set of replicas and destination replica, and a subset of the file system blocks are de-allocated concurrently.
Srinivasan et al. (U.S. Patent No. 7,430,570) teaches performing a file system consistency check on a selected a selected segment where “low-level structures for storing file system objects are checked for consistency, e.g., block allocation maps and summaries, inode allocation maps, block pointers within inodes, etc.” (Col. 17 lines 38-50), checking if the file is empty (Col. 18 lines 19-26) and “the server 16 moves the shadow tree entry into the lost and found repository for the file system where it is left for the user to decide on a subsequent action regarding the shadow tree entry such as permanently deleting it from the file system” (Col. 19 lines 17-23).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R. F. M./
Examiner, Art Unit 2154
5/3/2021

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154